Case 2:19-cv-01873-MWF-SHK Document 38 Filed 11/16/20 Page 1 of 1 Page ID #:1151




   1
   2                                  JS-6
   3
   4
   5
   6
   7
   8                       UNITED STATES DISTRICT COURT
   9                      CENTRAL DISTRICT OF CALIFORNIA
  10
  11
  12    JIMMY JACKSON,                            Case No. 2:19-cv-01873-MWF (SHK)

  13                                Petitioner,
                                                  JUDGMENT
  14                       v.

  15    M. FREGOSO, Warden,
  16
                                  Respondent.
  17
  18
  19         Pursuant to the Order Accepting Findings and Recommendation of United
  20   States Magistrate Judge,
  21         IT IS HEREBY ADJUDGED that this action is DISMISSED without
  22   prejudice.
  23
  24   Dated: November 16, 2020
  25                                      MICHAEL W. FITZGERALD
  26                                      United States District Judge

  27
  28
